Foster, P. J.
(concurring in the result). Irrespective of any definition of the word “ immoral ” there is no substantial evidence to sustain the determination of the Board of Regents, nor is there any substantial evidence to indicate that the film might incite to crime.
Bergan and Coon, JJ., concur with Imrie, J.; Halpern, J., concurs, in a separate opinion; Foster, P. J., concurs in result in memorandum.
Determination of the Board of Regents annulled, with $50 costs and disbursements to petitioner.